Exhibit 10.11

FUND ADMINISTRATION SERVICING AGREEMENT

THIS AGREEMENT is made and entered into as of the 14th  day of August, 2015, by
and between U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability
company (“Fund Services”), TEUCRIUM COMMODITY TRUST, a Delaware statutory trust
(the “Trust”), for itself and on behalf of each of its series listed on Exhibit
A to this Agreement (as amended from time to time) (each a “Fund”) and TEUCRIUM
TRADING, LLC, a Delaware limited liability company, the sponsor of the Funds
(the “Sponsor”).

WHEREAS, each Fund is operated as a commodity pool under the Commodity Exchange
Act and is registered with the U.S. Securities and Exchange Commission (“SEC”)
by means of a registration statement on Form S-1 or Form S-3, as applicable
(each a “Registration Statement”) under the Securities Act of 1933, as amended
(“1933 Act”); and

WHEREAS, the Sponsor has exclusive responsibility for the management and control
of the business and affairs of the Trust and each Fund; and

WHEREAS, the Trust and Sponsor desire to retain Fund Services to provide fund
administration  services to each Fund listed on Exhibit A attached hereto (as
amended from time to time) the services described herein, all as more fully set
forth below;

WHEREAS, the Trust and Sponsor desire to retain Fund Services to provide to each
Fund the fund administration services described herein, all as more fully set
below; 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 1. Appointment of Fund Services as Fund Administrator

The Trust and Sponsor hereby appoint Fund Services as fund administrator for the
term of this Agreement to perform the services and duties described herein. 
Fund Services hereby accepts such appointment and agrees to perform the services
and duties set forth in this Agreement.  The services and duties of Fund
Services shall be confined to those matters expressly set forth herein, and no
implied duties are assumed by or may be asserted against Fund Services
hereunder.

 2. Delivery of Documents

The Trust and the Sponsor will on a continuing basis provide, or make available
to, Fund Services:

     A. Copies of the Trust’s most recent registration statement under the
        Securities Act of 1933;
     B. Copies of all agreements between the Trust and its service providers,
        including without limitation, sponsor and distribution agreements;
     C. Copies of each Fund’s valuation procedures, to the extent they are
        developed;
     D. A copy of the Trust’s charter documents;
     E. Any other documents or resolutions which relate to or affect Fund
        Services’ performance of its duties hereunder; and
     F. Copies of any and all amendments or supplements to the foregoing.

 A. Services and Duties of Fund Services

Fund Services shall provide the following administration services to each Fund:

 A. General Fund Management:

(1)               Act as liaison among Fund service providers.

(2)               Supply:

 a. Office facilities (which may be in Fund Services’, or an affiliate’s, or
    Fund’s own offices).
 b. Non-investment-related statistical and research data as requested.

(3)               Audits:

 a. For the annual Fund audit and quarterly review, assist with and provide
    information for appropriate schedules and materials. Provide requested
    information to the independent auditors, and facilitate the audit process.
 b. For SEC or other regulatory audits, provide requested information to the SEC
    or other regulatory agencies and facilitate the audit process.
 c. For all audits, provide office facilities, as needed.
    
    

--------------------------------------------------------------------------------

(4)               Assist with overall operations of the Fund.

(5)               Pay Fund expenses upon written authorization from the Trust or
Sponsor.

(6)               Keep the Trust’s governing documents, including its charter
and bylaws, but only to the extent such documents are provided to Fund Services
by the Trust or its representatives for safe keeping. Maintain required books
and records for each Fund, as required by all applicable statutes, rules and
regulations. This will be subject to and in accordance with Section 9 of the
Agreement, maintain files of registration statements, Fund contracts, compliance
materials and other Fund documents that are prepared by Fund Services or
furnished to Fund Services by the Fund, as required by the U.S. Securities and
Exchange Commission (“SEC”), U.S. Commodity Futures Trading Commission (“CFTC”),
National Futures Association (“NFA”) and NYSE rules adopted thereunder, as they
may be amended from time to time, and other requirements.

 B. Compliance:

(1)               Regulatory Compliance:

 a. Monitor Fund's compliance with the policies and investment limitations as
    set forth in its registration statement.
 b. Perform its duties hereunder in compliance with all applicable laws and
    regulations and provide any sub-certifications reasonably requested by the
    Trust in connection with (i) any certification required of the Trust
    pursuant to the Sarbanes-Oxley Act of 2002 (the “SOX Act”) or any rules or
    regulations promulgated by the SEC thereunder, and (ii) the operation of
    Fund Services’ compliance program as it relates to the Trust, provided the
    same shall not be deemed to change Fund Services’ standard of care as set
    forth herein.
 c. Monitor applicable regulatory and operational service issues, including
    exchange listing requirements.

(2)               SEC Registration and Reporting:

 a. Within the appropriate production cycle, prepare one Quarterly Report on
    Form 10-Q for the Funds for each of the first three fiscal quarters of the
    Funds, or as necessary. The preparation of each Form 10-Q includes the
    coordination of all printer and author edits, the review of printer drafts
    and the review of final printer invoices.
 b. Within the appropriate production cycle, assist with preparation of an
    Annual Report on Form 10-K for the Funds’ fiscal year.
 c. At the request of the Sponsor, assist with the coordination of the requests
    for information/documentation from the SEC, CFTC, NFA and NYSE Arca.

C.               Financial Reporting:

(1)               Provide financial data required by the registration statement.

(2)               Within the appropriate time period following the end of the
Funds’ required monthly reporting period, prepare an Account Statement in
compliance with the requirements of CFTC Rule § 4.22(a), including a Statement
of Income (Loss) and a Statement of Changes in Net Asset Value; Fund Services
shall coordinate the filing of the Account Statements with the NFA. Upon review
and approval of each above-mentioned report by the Sponsor, Fund Services shall
file such reports with the CFTC and/or NFA, as required, including any
applicable executive officer certifications or other exhibits to such reports. 

(3)               Supervise the Fund’s custodian and fund accountants in the
maintenance of the Fund’s general ledger and in the preparation of the Fund’s
financial statements, including oversight of expense accruals and payments, the
determination of net asset value and the declaration and payment of dividends
and other distributions to shareholders.

(4)               Monitor expense accruals and make adjustments as necessary;
notify the Trust’s management of adjustments expected to materially affect the
Fund’s expense ratio.

(5)               Prepare and review the Fund’s Financial Statements:

 a. Statement of Financial Condition.
 b. Statement of Investments.
 c. Statement of Operations.
 d. Statement of Changes in Net Assets.
 e. Statement of Cash Flows.
 f. Notes to the Financial Statements.
 g. Review of other financial data included in 10-Qs and 10-Ks.
 h. Any other information that may be required by rule or regulation.
    
    

--------------------------------------------------------------------------------

D. Tax Reporting (as applicable):

(1)               Prepare for the review of the independent accountants and/or
Fund Management the federal and state tax returns including, without limitation,
Form 1120 RIC and applicable state returns including any necessary schedules.
Fund Services will prepare annual Fund federal and state income tax return
filings as authorized by and based on the instructions received by the Sponsor
and/or its independent accountant.

(2)               Provide the Fund’s Sponsor and independent accountant with tax
reporting information pertaining to the Fund and available to Fund Services as
required in a timely manner. 

(3)               Monitor wash sale losses

(4)               As needed, calculate Qualified Dividend Income (“QDI”) for
qualifying Fund Shareholders.

 4. Compensation

Fund Services shall be compensated for providing the services set forth in this
Agreement in accordance with the fee schedule set forth on Exhibit C hereto (as
amended from time to time).  Fund Services shall also be compensated for such
out-of-pocket expenses (e.g., telecommunication charges, postage and delivery
charges, and reproduction charges) as are reasonably incurred by Fund Services
in performing its duties hereunder.  The Trust shall pay all such fees and
reimbursable expenses within 30 calendar days following receipt of the monthly
billing notice, except for any fee or expense subject to a good faith dispute. 
The Trust shall notify Fund Services in writing within 30 calendar days
following receipt of each invoice if the Trust is disputing any amounts in good
faith. The Trust shall pay such disputed amounts within 10 calendar days of the
day on which the parties agree to the amount to be paid.  With the exception of
any fee or expense the Trust is disputing in good faith as set forth above,
unpaid invoices shall accrue a finance charge of 1½% per month after the due
date. Notwithstanding anything to the contrary, amounts owed by the Trust to
Fund Services shall only be paid out of the assets and property of the
particular Fund involved.

 5. License of Data; Warranty; Termination of Rights

A.               Fund Services has entered into an agreement with MSCI index
data services (“MSCI”), Standard & Poor Financial Services LLC (“S&P”) and
FactSet Research Systems, Inc. (“FACTSET”) and obligates Fund Services to
include a list of required provisions in this Agreement attached hereto as
Exhibit B.  The index data services being provided to the Trust by Fund Services
pursuant hereto (collectively, the “Data”) are being licensed, not sold, to the
Trust.  The provisions in Exhibit B shall not have any affect upon the standard
of care and liability Fund Services has set forth in Section 7 of this
Agreement.

B.               The Trust agrees to indemnify and hold harmless Fund Services,
its information providers, and any other third party involved in or related to
the making or compiling of the Data, their affiliates and subsidiaries and their
respective directors, officers, employees and agents from and against any
claims, losses, damages, liabilities, costs and expenses, including reasonable
attorneys’ fees and costs, as incurred, arising in and any manner out of the
Trust’s or any third party’s use of, or inability to use, the Data or any breach
by the Trust of any provision contained in this Agreement.  The immediately
preceding sentence shall not have any effect upon the standard of care and
liability of Fund Services as set forth in Section 6 of this Agreement.

 6. Representations and Warranties

 A. The Trust and Sponsor each hereby represents and warrants to Fund Services,
    which representations and warranties shall be deemed to be continuing
    throughout the term of this Agreement, that:

(1)              It is duly organized and existing under the laws of the
jurisdiction of its organization, with full power to carry on its business as
now conducted, to enter into this Agreement and to perform its obligations
hereunder;

(2)              This Agreement has been duly authorized, executed and delivered
by the Trust or Sponsor, as applicable, in accordance with all requisite action
and constitutes a valid and legally binding obligation of the Trust or Sponsor,
as applicable, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting the rights and remedies of creditors and secured parties;

(3)              It is conducting its business in compliance in all material
respects with all applicable laws and regulations, both state and federal, and
has obtained all regulatory approvals necessary to carry on its business as now
conducted; there is no statute, rule, regulation, order or judgment binding on
it and no provision of its charter, bylaws or any contract binding it or
affecting its property which would prohibit its execution or performance of this
Agreement.

 B. Fund Services hereby represents and warrants to the Trust and Sponsor, which
    representations and warranties shall be deemed to be continuing throughout
    the term of this Agreement, that:
    
    

--------------------------------------------------------------------------------

(1)              It is duly organized and existing under the laws of the
jurisdiction of its organization, with full power to carry on its business as
now conducted, to enter into this Agreement and to perform its obligations
hereunder;

(2)              This Agreement has been duly authorized, executed and delivered
by Fund Services in accordance with all requisite action and constitutes a valid
and legally binding obligation of Fund Services, enforceable in accordance with
its terms, subject to bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting the rights and remedies of creditors
and secured parties; and

(3)              It is conducting its business in compliance in all material
respects with all applicable laws and regulations, both state and federal, and
has obtained all regulatory approvals necessary to carry on its business as now
conducted; there is no statute, rule, regulation, order or judgment binding on
it and no provision of its charter, bylaws or any contract binding it or
affecting its property which would prohibit its execution or performance of this
Agreement.

 7. Standard of Care; Indemnification; Limitation of Liability

 A. Fund Services shall exercise reasonable care in the performance of its
    duties under this Agreement.  Fund Services shall not be liable for any
    error of judgment or mistake of law or for any loss suffered by the Trust in
    connection with its duties under this Agreement, including losses resulting
    from mechanical breakdowns or power supplies beyond Fund Services’ control,
    except a loss arising out of or relating to Fund Services’ refusal or
    failure to comply with the terms of this Agreement or from its bad faith,
    negligence, or willful misconduct in the performance of its duties under
    this Agreement.  Notwithstanding any other provision of this Agreement, if
    Fund Services has exercised reasonable care in the performance of its duties
    under this Agreement, the Trust shall indemnify and hold harmless Fund
    Services from and against any and all claims, demands, losses, expenses, and
    liabilities of any and every nature (including reasonable attorneys’ fees)
    that Fund Services may sustain or incur or that may be asserted against Fund
    Services by any person arising out of any action taken or omitted to be
    taken by it in performing the services hereunder (i) in accordance with the
    foregoing standards, or (ii) in reliance upon any written or oral
    instruction provided to Fund Services by any duly authorized officer of the
    Trust or the Sponsor, except for any and all claims, demands, losses,
    expenses, and liabilities arising out of or relating to Fund Services’
    refusal or failure to comply with the terms of this Agreement or from its
    bad faith, negligence or willful misconduct in the performance of its duties
    under this Agreement.  This indemnity shall be a continuing obligation of
    the Trust, its successors and assigns, notwithstanding the termination of
    this Agreement.  As used in this paragraph, the term “Fund Services” shall
    include Fund Services’ directors, officers and employees.

Each Fund shall indemnify Fund Services against and save Fund Services harmless
from any loss, damage or expense, including counsel fees and other costs and
expenses of a defense against any claim or liability, arising from any one or
more of the following: 

(1)              Errors in records or instructions, explanations, information,
specifications or documentation of any kind, as the case may be, supplied to
Fund Services by any third party described above or by or on behalf of a Fund;

(2)              Action or inaction taken or omitted to be taken by Fund
Services pursuant to written or oral instructions of the fund or otherwise
without negligence or willful misconduct.;

(3)              Any action taken or omitted to be taken by Fund Services in
good faith in accordance with the advice or opinion of counsel for a Fund or its
own counsel;  

(4)              Any improper use by a Fund or its agents, distributor or
investment advisor of any valuations or computations supplied by Fund Services
pursuant to this Agreement.

Fund Services shall indemnify and hold the Trust harmless from and against any
and all claims, demands, losses, expenses, and liabilities of any and every
nature (including reasonable attorneys’ fees) that the Trust may sustain or
incur or that may be asserted against the Trust by any person arising out of any
action taken or omitted to be taken by Fund Services as a result of Fund
Services’ refusal or failure to comply with the terms of this Agreement, or from
its bad faith, negligence, or willful misconduct in the performance of its
duties under this Agreement.  This indemnity shall be a continuing obligation of
Fund Services, its successors and assigns, notwithstanding the termination of
this Agreement.  As used in this paragraph, the term “Trust” shall include the
Trust’s trustees, officers and employees.

Neither party to this Agreement shall be liable to the other party for
consequential, special or punitive damages under any provision of this
Agreement.

In the event of a mechanical breakdown or power supplies beyond its control,
Fund Services shall take all reasonable steps to minimize service interruptions
for any period that such interruption continues.  Fund Services will make every
reasonable effort to restore any lost or damaged data and correct any errors
resulting from such a breakdown at the expense of Fund Services.  Fund Services
agrees that it shall, at all times, have reasonable contingency plans with
appropriate parties, making reasonable provision for emergency use of electrical
data processing equipment to the extent appropriate equipment is available. 
Representatives of the Trust shall be entitled to inspect Fund Services’
premises and operating capabilities at any time during regular business hours of
Fund Services, upon reasonable notice to Fund Services.  Moreover, Fund Services
shall provide the Trust, at such times as the Trust may reasonably require,
copies of reports rendered by independent accountants on the internal controls
and procedures of Fund Services relating to the services provided by Fund
Services under this Agreement.

Notwithstanding the above, Fund Services reserves the right to reprocess and
correct administrative errors at its own expense.

 B. In order that the indemnification provisions contained in this section shall
    apply, it is understood that if in any case the indemnitor may be asked to
    indemnify or hold the indemnitee harmless, the indemnitor shall be fully and
    promptly advised of all pertinent facts concerning the situation in
    question, and it is further understood that the indemnitee will use all
    reasonable care to notify the indemnitor promptly concerning any situation
    that presents or appears likely to present the probability of a claim for
    indemnification. The indemnitor shall have the option to defend the
    indemnitee against any claim that may be the subject of this
    indemnification.  In the event that the indemnitor so elects, it will so
    notify the indemnitee and thereupon the indemnitor shall take over complete
    defense of the claim, and the indemnitee shall in such situation initiate no
    further legal or other expenses for which it shall seek indemnification
    under this section.  The indemnitee shall in no case confess any claim or
    make any compromise in any case in which the indemnitor will be asked to
    indemnify the indemnitee except with the indemnitor’s prior written consent.
 C. The indemnity and defense provisions set forth in this Section 6 shall
    indefinitely survive the termination and/or assignment of this Agreement.
    
 D. If Fund Services is acting in another capacity for the Trust pursuant to a
    separate agreement, nothing herein shall be deemed to relieve Fund Services
    of any of its obligations in such other capacity.
    
    

--------------------------------------------------------------------------------

E.              Paid Tax Preparer Disclaimer:  In conjunction with the tax
services provided to each Fund by Fund Services hereunder, Fund Services shall
not be deemed to act as an income tax return preparer for any purpose including
as such term is defined under Section 7701(a)(36) of the Internal Revenue Code
(“IRC”), or any successor thereof.  Any information provided by Fund Services to
a Fund for income tax reporting purposes with respect to any item of income,
gain, loss, or credit will be performed solely in Fund Services’ administrative
capacity. Fund Services shall not be required to determine, and shall not take
any position with respect to whether, the reasonable belief standard described
in Section 6694 of the IRC has been satisfied with respect to any income tax
item.  Each Fund, and any appointees thereof, shall have the right to inspect
the transaction summaries produced and aggregated by Fund Services, and any
supporting documents thereto, in connection with the tax reporting services
provided to each Fund by Fund Services.  Fund Services shall not be liable for
the provision or omission of any tax advice with respect to any information
provided by Fund Services to a Fund. The tax information provided by Fund
Services shall be pertinent to the data and information made available to us,
and is neither derived from nor construed as tax advice. 

 8. Data Necessary to Perform Services

The Trust or its agent shall furnish to Fund Services the data necessary to
perform the services described herein at such times and in such form as mutually
agreed upon.

 9. Proprietary and Confidential Information

Fund Services agrees on behalf of itself and its directors, officers, and
employees to treat confidentially and as proprietary information of the Trust,
all records and other information relative to the Trust and prior, present, or
potential shareholders of the Trust (and clients of said shareholders), and not
to use such records and information for any purpose other than the performance
of its responsibilities and duties hereunder, except after prior notification to
and approval in writing by the Trust, which approval shall not be unreasonably
withheld and may not be withheld (i) where Fund Services may be exposed to civil
or criminal contempt proceedings for failure to comply, (ii) when requested to
divulge such information by duly constituted authorities, or (iii) when so
requested by the Trust.  Records and other information which have become known
to the public through no wrongful act of Fund Services or any of its employees,
agents or representatives, and information that was already in the possession of
Fund Services prior to receipt thereof from the Trust or its agent, shall not be
subject to this paragraph.

Further, Fund Services will adhere to the privacy policies adopted by the Trust
pursuant to Title V of the Gramm-Leach-Bliley Act, as may be modified from time
to time.  In this regard, Fund Services shall have in place and maintain
physical, electronic and procedural safeguards reasonably designed to protect
the security, confidentiality and integrity of, and to prevent unauthorized
access to or use of, records and information relating to the Trust and its
shareholders.

 10. Records

Fund Services shall keep records relating to the services to be performed
hereunder in the form and manner, and for such period, as it may deem advisable
and is agreeable to the Trust, but not inconsistent with the rules and
regulations of appropriate government authorities, in particular,  as required
by the Securities Exchange Act of 1934, as amended, the rules of the stock
exchange on which the Funds’ shares are listed, 17 C.F.R. 4.23 (specifically,
the records specified in 17 C.F.R. 4.23(a)(1) through (8), (10) through (12) and
(b)(1)), and other applicable federal securities laws and created pursuant to
the performance of the Administrator’s obligations under this Agreement. Fund
Services will also maintain those records of the Trust and the Funds including
any changes, modifications or amendments thereto (the “Fund Records”) and will
act as document repository for such Fund Records. Upon receipt of such Fund
Records, Fund Services will issue a receipt for such Fund Records. Fund Services
shall maintain a complete and orderly inventory of all Fund Records for which it
has issued a receipt. Fund Services shall be under no duty or obligation to
audit or reconcile the content, nor shall it be responsible for the accuracy or
completeness of those Fund Records not created by it. Upon written request in a
form to be determined by Fund Services and the Trust, Fund Services will return
or release the requested Fund Records to such persons or entities pursuant to
the Instructions provided by the Trust. Once one or more Fund Records have been
returned or released by Fund Services, Fund Services shall have no further duty
or obligation to act as repository for said previously released Fund Records.
The Sponsor represents and warrants that: (a) promptly after the date of this
Agreement, it will, at its own expense, deliver, cause to be delivered or make
available to Fund Services all of the Fund Records in effect as of the date of
this Agreement; (b) it will, on a continuing basis and at its own expense,
promptly deliver, cause to be delivered or make available to Fund Services any
Fund Records created after the date of this Agreement; (c) it has adequate
record-keeping policies and procedures in effect to ensure that all Fund Records
are promptly provided to Fund Services pursuant to the terms of this Agreement;
(d) it shall be responsible for the accuracy and completeness of any Fund
Records not created by Fund Services; and (e) it shall be responsible for
ensuring the Trust’s or the Funds’ compliance with, fulfillment of its
obligations under or enforcement of, any Fund Records not created by Fund
Services. Fund Services acknowledges that the records maintained and preserved
by it pursuant to this Agreement are the property of the Trust and will be, at
the Trust’s expense, surrendered promptly upon reasonable request. In performing
its obligations under this Section, Fund Services may utilize micrographic and
electronic storage media as well as independent third party storage facilities.


--------------------------------------------------------------------------------



 11. Compliance with Laws

The Trust has and retains primary responsibility for all compliance matters
relating to the Funds, including but not limited to compliance with the 1933
Act, 1934 Act, the Internal Revenue Code of 1986, the Sarbanes-Oxley Act of
2002, the USA Patriot Act of 2001, the rules and regulations of the SEC, U.S.
Commodity Futures Trading Commission, National Futures Association, the
securities exchange on which any Shares are listed and the policies and
limitations of the Fund relating to its portfolio investments as set forth in
its registration statement .  Fund Services’ services hereunder shall not
relieve the Trust or Sponsor of its responsibilities for assuring such
compliance.

 12. Term of Agreement; Amendment

This Agreement shall become effective as of the date first written above and
will continue in effect for a period of three (3) years.  This Agreement may be
terminated by any party upon giving 90 days prior written notice to the other
parties or such shorter period as is mutually agreed upon by the parties.
Notwithstanding the foregoing, this Agreement may be terminated by any party
upon the breach of the other party of any material term of this Agreement if
such breach is not cured within 15 days of notice of such breach to the
breaching party.  This Agreement may not be amended or modified in any manner
except by written agreement executed by Fund Services and the Trust, and
authorized or approved by the Sponsor.

 13. Duties in the Event of Termination

In the event that, in connection with termination, a successor to any of Fund
Services’ duties or responsibilities hereunder is designated by the Trust by
written notice to Fund Services, Fund Services will promptly, upon such
termination and at the expense of the Trust, transfer to such successor all
relevant books, records, correspondence, and other data established or
maintained by Fund Services under this Agreement in a form reasonably acceptable
to the Trust (if such form differs from the form in which Fund Services has
maintained the same, the Trust shall pay any expenses associated with
transferring the data to such form), and will cooperate in the transfer of such
duties and responsibilities, including provision for assistance from Fund
Services’ personnel in the establishment of books, records, and other data by
such successor.  If no such successor is designated, then such books, records
and other data shall be returned to the Trust and Sponsor.

 14. Early Termination

In the absence of any material breach of this Agreement, should the Trust and
Sponsor elect to terminate this Agreement prior to the end of the initial three
(3) year term, the Trust agrees to pay the following fees:

(1)  all monthly fees through the life of the Agreement, including the repayment
of any negotiated discounts;

 

(2)  all fees associated with converting services to successor service provider;

(3)  all fees associated with any record retention and/or tax reporting
obligations that may not be eliminated due to the conversion to a successor
service provider;

(4)  all out-of-pocket costs associated with (1) to (3) above

 15. Assignment

This Agreement shall extend to and be binding upon the parties hereto and their
respective successors and assigns; provided, however, that this Agreement shall
not be assignable by the Trust without the written consent of Fund Services, or
by Fund Services without the written consent of the Trust accompanied by the
authorization or approval of the Trust’s Sponsor.

 16. Governing Law

This Agreement shall be construed in accordance with the laws of the State of
Wisconsin, without regard to conflicts of law principles.  To the extent that
the applicable laws of the State of  Wisconsin, or any of the provisions herein,
conflict with the applicable provisions of the 1933 Act, the latter shall
control, and nothing herein shall be construed in a manner inconsistent with the
1933 Act or any rule or order of the SEC thereunder.

 17. No Agency Relationship

Nothing herein contained shall be deemed to authorize or empower any party to
act as agent for another party to this Agreement, or to conduct business in the
name, or for the account, of another party to this Agreement.

--------------------------------------------------------------------------------



 18. Services Not Exclusive

Nothing in this Agreement shall limit or restrict Fund Services from providing
services to other parties that are similar or identical to some or all of the
services provided hereunder.

 19. Invalidity

Any provision of this Agreement which may be determined by competent authority
to be prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  In such case,
the parties shall in good faith modify or substitute such provision consistent
with the original intent of the parties.

 20. Notices

Any notice required or permitted to be given by either party to the other shall
be in writing and shall be deemed to have been given on the date delivered
personally or by courier service, or three days after sent by registered or
certified mail, postage prepaid, return receipt requested, or on the date sent
and confirmed received by facsimile transmission to the other party’s address
set forth below:

Notice to Fund Services shall be sent to:

U.S. Bancorp Fund Services, LLC

615 East Michigan Street 

Milwaukee, WI 53202 

Attn:  President

 

and notice to the Trust or Sponsor shall be sent to:

 

Teucrium Trading, LLC

232 Hidden Lake Road, Building A

Brattleboro, VT 05301

 

 

 21. Multiple Originals

This Agreement may be executed on two or more counterparts, each of which when
so executed shall be deemed to be an original, but such counterparts shall
together constitute but one and the same instrument.

--------------------------------------------------------------------------------


{Signatures on the following page}

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by a duly authorized officer on one or more counterparts as of the date first
above written.

TEUCRIUM COMMODITY TRUST                            

By:_______________________________________                           

Name:  ____________________________________             

Title: ______________________________________                           

 

TEUCRIUM TRADING, LLC                           

By:________________________________                           

Name:  ____________________________                           

Title: ______________________________

 

U.S. BANCORP FUND SERVICES, LLC

By:______________________________

Name: Michael R. McVoy

Title: Executive Vice President





Exhibit A to the Fund Administration Servicing Agreement – Teucrium Commodity
Trust

 

Separate Series of Teucrium Commodity Trust

 







Name of Series

Teucrium Corn Fund

Teucrium Wheat Fund

Teucrium Soybean Fund

Teucrium Sugar Fund

Teucrium Agricultural Fund

 




 

 



--------------------------------------------------------------------------------

 




Exhibit B to the Fund Administration Servicing Agreement

(Teucrium Commodity Trust)

 

MSCI, S&P and FACTSET

 

•         The Trust shall represent that it will use the Data solely for
internal purposes and will not redistribute the Data in any form or manner to
any third party.

•         The Trust shall represent that it will not use or permit anyone else
to use the Data in connection with creating, managing, advising, writing,
trading, marketing or promoting any securities or financial instruments or
products, including, but not limited to, funds, synthetic or derivative
securities (e.g., options, warrants, swaps, and futures), whether listed on an
exchange or traded over the counter or on a private-placement basis or otherwise
or to create any indices (custom or otherwise).

•         The Trust shall represent that it will treat the Data as proprietary
to MSCI, S&P and FACTSET.  Further, the Trust shall acknowledge that MSCI, S&P
and FACTSET are the sole and exclusive owners of the Data and all trade secrets,
copyrights, trademarks and other intellectual property rights in or to the Data.

•         The Trust  shall represent that it will not (i) copy any component of
the Data, (ii) alter, modify or adapt any component of the Data, including, but
not limited to, translating, decompiling, disassembling, reverse engineering or
creating derivative works, or (iii) make any component of the Data available to
any other person or organization (including, without limitation, the Trust’s 
present and future parents, subsidiaries or affiliates) directly or indirectly,
for any of the foregoing or for any other use, including, without limitation, by
loan, rental, service bureau, external time sharing or similar arrangement.

•         The Trust shall be obligated to reproduce on all permitted copies of
the Data all copyright, proprietary rights and restrictive legends appearing on
the Data.

•         The Trust shall acknowledge that it assumes the entire risk of using
the Data and shall agree to hold MSCI or S&P harmless from any claims that may
arise in connection with any use of the Data by the Trust.

•         The Trust shall acknowledge that MSCI, S&P and FACTSET may, in its
sole and absolute discretion and at any time, terminate Fund Services’ right to
receive and/or use the Data.

•         The Trust shall acknowledge that MSCI, S&P and FACTSET are third party
beneficiaries of the Customer Agreement among S&P, MSCI, FACTSET and Fund
Services, entitled to enforce all provisions of such agreement relating to the
Data.




THE DATA IS PROVIDED TO THE TRUST ON AN "AS IS" BASIS.  FUND SERVICES, ITS
INFORMATION PROVIDERS, AND ANY OTHER THIRD PARTY INVOLVED IN OR RELATED TO THE
MAKING OR COMPILING OF THE DATA MAKE NO REPRESENTATION OR WARRANTY OF ANY KIND,
EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE DATA (OR THE RESULTS TO BE
OBTAINED BY THE USE THEREOF). FUND SERVICES, ITS INFORMATION PROVIDERS AND ANY
OTHER THIRD PARTY INVOLVED IN OR RELATED TO THE MAKING OR COMPILING OF THE DATA
EXPRESSLY DISCLAIM ANY AND ALL IMPLIED WARRANTIES OF ORIGINALITY, ACCURACY,
COMPLETENESS, NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.













Exhibit B (continued) to the Fund Administration Agreement

 

 

THE TRUST ASSUMES THE ENTIRE RISK OF ANY USE THE TRUST MAY MAKE OF THE DATA.  IN
NO EVENT SHALL FUND SERVICES, ITS INFORMATION PROVIDERS OR ANY THIRD PARTY
INVOLVED IN OR RELATED TO THE MAKING OR COMPILING OF THE DATA, BE LIABLE TO THE
TRUST, OR ANY OTHER THIRD PARTY, FOR ANY DIRECT OR INDIRECT DAMAGES, INCLUDING,
WITHOUT LIMITATION, ANY LOST PROFITS, LOST SAVINGS OR OTHER INCIDENTAL OR
CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT OR THE INABILITY OF THE
TRUST TO USE THE DATA, REGARDLESS OF THE FORM OF ACTION, EVEN IF FUND SERVICES,
ANY OF ITS INFORMATION PROVIDERS, OR ANY OTHER THIRD PARTY INVOLVED IN OR
RELATED TO THE MAKING OR COMPILING OF THE DATA HAS BEEN ADVISED OF OR OTHERWISE
MIGHT HAVE ANTICIPATED THE POSSIBILITY OF SUCH DAMAGES.



--------------------------------------------------------------------------------


